MADDOX, Justice.
The judgment of the trial court is reversed, and this cause is remanded for further proceedings on the authority of Bailey Mortgage Co. v. Gobble-Fite Lumber Co., 565 So.2d 138 (Ala.1990), wherein this Court held that “the holder of a prior mortgage that is superior to a mechanic’s or materialman’s lien who forecloses and purchases the property at the foreclosure sale does not lose its priority.” 565 So.2d at 143.
REVERSED AND REMANDED.
HORNSBY, C.J., and ALMON and ADAMS, JJ., concur.
STEAGALL, J., concurs in the result.